Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 12/9/2020 is acknowledged.  The traversal is on the ground(s) that yeast and turbidity are synonymous terms. This argument is found persuasive so the restriction requirement is withdrawn. Therefore, claims 1-13 are examined below.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear what is encompassed by the phrase “more or less concentrated powder or liquid”. Specifically, it is unclear the level of concentration required to meet the claim limitation. 

Claim 8 recites measuring the turbidity of the drinking using a Haffmans VOS ROTA. The Haffmans name is a tradename. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao(EP 3141131).
Regarding claim 1, Nakao teaches a method for stabilizing the haze or turbidity of a drink comprising introducing a yeast protein extract into said drink(abstract).
Regarding claim 4, Nakao teaches that the yeast is in concentrated powder form(paragraph 23).
Regarding claims 5,11, Nakao teaches that the yeast can be Saccharomyces cerevisiae or Candida utilis(paragraph 14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-6,8,11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lankhorst(EP 1240306).
Regarding claim 1, Lankhorst teaches a method for stabilizing haze and turbidity of wine comprising introducing nucleotides derived from organisms such as yeast(paragraphs 2, 10 and 13) into wine. The composition can further comprise yeast protein, i.e. the composition is a yeast protein extract(paragraph 16). 
Regarding claim 3, Lankhorst teaches that the yeast protein extract comprises about 0.1 and 100% nucleotides such as ribonucleotides(RNA) with a molecular weight of between 3 and 200kDa(paragraphs 15 and 16). A base of ribonucleotides has a molecular weight of 340 daltons. Therefore, the ribonucleotides present in the extract have 9 to 588 bases, which overlaps the claimed range and renders it obvious. 
Regarding claim 4, Lankhorst does not specifically teach that the yeast protein extract is in the form of more or less concentrated powder or liquid. However, since the yeast would be present in either liquid or solid form, the yeast would be considered a more or less concentrated powder or liquid according to the broad meaning of the limitation as discussed in the 112 rejection above. Furthermore, it would have been obvious to dry the yeast protein extract into a powder so that it can have a longer shelf life as is common in the art. 

Regarding claim 6, Lankhorst teaches adding the yeast protein extract in an amount of 1 to 400mg per L of wine(paragraph 18). This equates to 0.1 to 40g per hectoliter, which overlaps the claimed range and renders it obvious. 
Regarding claim 8, Lankhorst teaches adding a yeast protein extract composition into wine in order to stabilize the beverage and prevent unattractive haze/turbidity(paragraph 10). Lakhorst does not specifically teach that the turbidity ranges from 40 to 120 EBC, for a period of time ranging from 0 to 80 days, the turbidity values being measured using a Haffmans VOS ROTA 90/25 nephelometer at a temperature of 4°C and for a 900 angle (Analytica EBC - method 9.30).
However, Lankhorst teaches the same yeast protein extract with the same amounts of ribonucleotides added to the wine at the same amounts as recited in claims 6 and 12. Therefore, one of ordinary skill in the art would expect the same level of turbidity as claimed when the extract is added to a beverage. 
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Regarding claim 12, Lankhorst teaches adding the yeast protein extract in an amount of 1 to 400mg per l of wine(paragraph 18). This equates to 0.1 to 40g per hectoliter, which overlaps the claimed range and renders it obvious. 
Lankhorst does not specifically teach that the yeast protein extract is in the form of a powder However, it would have been obvious to dry the yeast protein extract into a powder so that it can have a longer shelf life as is common in the art.  
	Regarding claim 13, Lankhorst teaches adding a yeast protein extract composition into wine in order to stabilize the beverage and prevent unattractive haze/turbidity(paragraph 10). Lakhorst does not specifically teach that the turbidity ranges from 60 to 100 EBC, for a period of time ranging from 0 to 80 days, the turbidity values being measured using a Haffmans VOS ROTA 90/25 nephelometer at a temperature of 4°C and for a 900 angle (Analytica EBC - method 9.30).
However, Lankhorst teaches the same yeast protein extract with the same amounts of ribonucleotides added to the wine at the same amounts as recited in claims 6 and 12. Therefore, one of ordinary skill in the art would expect the same level of turbidity as claimed when the extract is added to a beverage. 


Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lankhorst(EP 1240306) in view of Nakao(EP 3141131).


	However, Nakao teaches a method of inhibiting flocculation(haze/turbidity) in beverages such as alcoholic beverages comprising adding to a beverage a yeast protein extract(abstract, paragraph 20). Nakao teaches that the protein in the yeast protein extract is greater than 50,000 Da(50kDa)(paragraph 16). It would have been obvious to have the yeast proteins in the yeast protein extract of Lankhorst have a size of greater than 50kDa as taught in Nakao because Nakao teaches that this size yeast protein is effective in preventing haze/turbidity in beverages. 

Claims 2,6-10,12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao(EP 3141131).
Regarding claims 2,10, Nakao that the yeast protein extract comprises at least 20 wt% protein with a molecular weight of 50,000 Da(50kDa)(paragraphs 16 and 17). 
Regarding claim 6, Nakao teaches that the yeast protein extract can be used in an amount of 0.01 to 3wt%(0.01-3g/100ml) or 10 to 3000 g per hectoliter, which overlaps the claimed range and renders it obvious. 
Regarding claims 7 and 9, Nakao teaches that the drink can be an alcoholic beverage(paragraph 20) but does not specifically teach that it is a beer. However, since beer commonly has a problem with haze and because Nakao teaches that the yeast 
Regarding claim 8, Nakao teaches adding a yeast protein extract composition into wine in order to stabilize the beverage and prevent unattractive haze/turbidity(paragraph 10). Nakao does not specifically teach that the turbidity ranges from 40 to 120 EBC, for a period of time ranging from 0 to 80 days, the turbidity values being measured using a Haffmans VOS ROTA 90/25 nephelometer at a temperature of 4°C and for a 900 angle (Analytica EBC - method 9.30).
However, since Nakao teaches the use of a yeast protein extract to inhibit flocculation/settling arising in beverages, it would have been obvious to adjust the amount of extract added to the drink in order to achieve the desired turbidity as claimed. 
Regarding claim 12, Nakao teaches that the yeast protein extract can be used in an amount of 0.01 to 3wt%(0.01-3g/100ml) or 10 to 3000 g per hectoliter, which overlaps the claimed range and renders it obvious. 
Regarding claim 13, Nakao teaches adding a yeast protein extract composition into wine in order to stabilize the beverage and prevent unattractive haze/turbidity(paragraph 10). Nakao does not specifically teach that the turbidity ranges from 60 to 100 EBC, for a period of time ranging from 0 to 80 days, the turbidity values being measured using a Haffmans VOS ROTA 90/25 nephelometer at a temperature of 4°C and for a 900 angle (Analytica EBC - method 9.30).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791